Citation Nr: 0913481	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-26 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to authorization for an MRI on a fee basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1954 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office that denied the 
Veteran's claim of entitlement to authorization for an MRI on 
a fee basis.  In August 2007, the Veteran testified before 
the Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  The Veteran is currently in receipt of a permanent and 
total disability rating as a result of service-connected 
disabilities.

2.  The Veteran is not service-connected for a left shoulder 
disability, nor is his left shoulder associated with or 
aggravating any service-connected disability.

3.  The Veteran currently resides in the Republic of the 
Philippines.

4.  The Veteran is not currently a participant in a 
rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for the authorization of an MRI on a fee basis 
have not been met.  38 U.S.C.A. § 1724 (West 2002); 38 C.F.R. 
§§ 17.35, 17.120 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran initially sought treatment for left shoulder pain 
at the VA outpatient clinic in Manila in July 2005.  Physical 
examination revealed decreased range of motion with abduction 
above the horizontal plane.  In January 2006, he complained 
of persistent left shoulder pain for the past two weeks.  X-
ray examination of the shoulder was negative.  He was advised 
that an MRI might detect a tear not visible by X-ray but was 
informed that VA could not pay for or reimburse the Veteran 
for the cost of the MRI. 

VA may furnish hospital care and medical services to any 
veteran sojourning or residing outside the United States, 
without regard to the veteran's citizenship:  (a) if 
necessary for treatment of a service-connected disability, or 
any disability associated with and held to be aggravating a 
service-connected disability; or (b) if the care is furnished 
to a veteran participating in a rehabilitation program under 
provisions of Chapter 31, Title 38, United States Code, who 
requires care for the reasons enumerated in 38 C.F.R. § 
17.48(j)(2).  38 C.F.R. §§ 17.35, 17.120 (2008).  

In addition to the above, VA is authorized to reimburse or 
pay for medical services provided in a private or public 
hospital not operated by VA for any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  This authorization, however, 
extends only to services provided in the United States, 
territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico.  
38 C.F.R. § 17.120(a)(3) (2008).

The Veteran is not service-connected for his left shoulder 
disability.  In addition, there is no evidence demonstrating 
that his left shoulder disability is associated with or 
aggravating a service-connected disability.  In a January 
2007 rating decision, the RO denied the Veteran's claim of 
entitlement to service connection for a left shoulder 
disability and the Veteran did not appeal the decision.  
Finally, the Veteran is not currently a participant in a 
rehabilitation program under 38 U.S.C.A. Chapter 31.  
Accordingly, the Board finds that authorization for an MRI on 
fee basis may not be granted under the provisions of 
38 C.F.R. § 17.35.
The Veteran argues that VA should pay for MRI examination of 
his shoulder on a fee basis because he is in receipt of a 
permanent and total disability rating.  However, Congress 
specifically limited the authorization of payment for fee 
basis medical care for Veterans in receipt of permanent and 
total disability ratings to care provided in the United 
States, the District of Columbia, and the Commonwealth of 
Puerto Rico.  38 C.F.R. § 17.120(a)(3) (2008).  Because the 
Veteran resides in the Philippines and is seeking 
authorization for an MRI to be conducted in the Philippines, 
authorization for an MRI on fee basis may not be granted 
under the provisions of 38 C.F.R. § 17.120.

The remaining provision under which authorization for an MRI 
on fee basis may be granted is 38 U.S.C.A. § 1724 (West 
2002).  In addition to those circumstances outlined above in 
which authorization may be granted, 38 U.S.C.A. § 1724 
provides for the payment of hospital care within the limits 
of those facilities of the Veterans Memorial Medical Center 
at Manila, Republic of the Philippines, for any nonservice-
connected disability if the veteran is unable to defray the 
expenses of necessary hospital care.  38 U.S.C.A. § 1724(c).  
Alternatively, the Secretary of VA may authorize the 
provision of "needed" medical services to a service-
connected veteran in the outpatient clinic in Manila.  38 
U.S.C.A. § 1724(e).

Neither 38 U.S.C.A. § 1724(c) or (e), however, apply in the 
Veteran's case.  An MRI is a diagnostic tool and does not 
equate to either "needed" medical services or to hospital 
care.  The very fact that the Manila outpatient clinic 
determined that VA could not authorize payment or 
reimbursement for the MRI indicates that the MRI was not felt 
to be medically necessary.  Because the MRI requested by the 
Veteran is not considered to be "hospital care" within the 
meaning of 38 U.S.C.A. § 1724(c), and the MRI has not been 
determined to be medically necessary, authorization for the 
MRI is not warranted under the provisions of 38 U.S.C.A. 
§ 1724.

While the Board is sympathetic toward the Veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel 
Management v. Richmond, 496 U.S. 414 (1990)].

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The Board finds that the preponderance of 
the evidence is against the claim and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist

The law requires VA to assist a claimant at the time that he 
files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159,3.326(a) (2007),.  As part of that 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  There is no indication in the law, 
however, that Congress intended the notice and development 
provisions to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123- 17.132; Barger v. Principi, 16 Vet. App. 
132 (2002).

Nevertheless, the Board notes that the RO has explained to 
the Veteran the basis for the finding that payment for the 
MRI could not be authorized.  The veteran has been afforded 
the opportunity to present information and evidence in 
support of the claim.  He has additionally offered personal 
testimony before the Board in August 2007.  The Board finds 
that those actions satisfy any duties to notify and assist 
owed the Veteran in the development of his claim.




ORDER

Authorization for an MRI on a fee basis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


